t c memo united_states tax_court richard mark schmerman amy lynn schmerman petitioners v commissioner of internal revenue respondent docket no 26735-08l filed date richard mark schmerman and amy lynn schmerman pro sese heather d horton for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection action the issue for decision is whether the internal_revenue_service irs appeals_office abused its discretion by sustaining the filing of a federal_tax_lien all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in arizona at the time their petition was filed petitioners filed joint federal_income_tax returns for and on date date and date respectively for each of these years petitioners failed to pay the balance of tax reported as due on date the irs sent petitioners a final notice notice_of_intent_to_levy and notice of your right to a hearing with respect to the and tax_liabilities petitioners did not submit a form request for a collection_due_process or equivalent_hearing in response on date the irs sent petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 informing petitioners that a notice_of_federal_tax_lien was being filed that same day with the local county recorder’s office the recorded lien reported outstanding amounts owed of dollar_figure dollar_figure and dollar_figure for and respectively on date petitioners responded to the federal_tax_lien filing by submitting a completed form and attached a letter addressed to the irs the letter noted that petitioners had filed form_1045 application_for tentative refund asserting that their federal_income_tax return had a large self- employment loss that would adjust both the and tax years filed the business loss from the tax_year would have adjusted the and income_tax obligations to zero resulting in only self-employment taxes the letter also stated that on date petitioners submitted a form_1045 to the irs for the third time and even with this in process the lien was filed petitioners also represented that the office building where their business was located caught fire on date and that without office space they could not operate the business petitioners claimed that the filing of the lien damaged their credit resulting in their inability to lease office space the irs acknowledged receipt of the request for a hearing by letter dated date subsequently petitioners’ form_1045 was processed and on date the irs abated income taxes due from petitioners for and to allow net operating losses from that were carried back to and the underlying tax_liabilities disputed in petitioners’ request for a hearing were thus resolved petitioners still have outstanding balances for and petitioners filed an application_for an extension of time to file their tax_return for but did not file a tax_return by the date deadline for petitioners filed an application_for extension and had until date to file their tax_return by letter dated date an irs settlement officer informed petitioners that a face-to-face conference was scheduled for date and that this would be their opportunity to discuss the reasons that they disagreed with the collection action and or to discuss alternatives to the collection action the settlement officer’s letter noted for me to consider alternative collection methods such as an installment_agreement or offer-in- compromise you must provide any items listed below in addition you must have filed all federal tax returns required to be filed appeals cannot approve an installment_agreement or accept an offer-in-compromise unless all required estimated_tax payments for the current year’s income_tax_liability have been made if you wish to pursue one of these alternatives during the collection_due_process_hearing process you must arrange for the payment of any required estimated_tax payments delinquent estimated_tax payments can be included in an installment_agreement however the estimated_tax payments must be paid in full before an offer-in- compromise can be accepted our records indicate that you have not made estimated_tax payments for the following period s the letter also explained that the settlement officer could not consider collection alternatives at petitioners’ hearing without petitioners’ submitting the following information within days from the date of the letter a completed collection information statement form 433-a collection information statement for wage earners and self-employed individuals and form 433-b collection information statement for businesses a signed income_tax return for proof of estimated_tax payments for and and form application_for withdrawal of filed form y notice_of_federal_tax_lien on date the settlement officer conducted a face- to-face conference with richard schmerman petitioner a letter from amy schmerman was presented to the settlement officer authorizing petitioner to represent her during the hearing at the conference the settlement officer explained the collection_due_process cdp procedures petitioners’ additional judicial rights and waiver provisions also the settlement officer and petitioner discussed an installment_agreement the unfiled federal_income_tax returns for and and the procedures for penalty abatement and lien withdrawal petitioners had not supplied the documents listed in the letter dated date and at the conclusion of the meeting the settlement officer gave petitioners an extension to date to do so the settlement officer also gave petitioners the same deadline within which to submit a letter requesting penalty abatement petitioners were subsequently granted additional extensions with a final deadline of date for the documentation to be submitted opinion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay the lien arises when the assessment is made sec_6322 the irs files a notice_of_federal_tax_lien to preserve priority and put other creditors on notice see sec_6323 sec_6320 requires the secretary to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative hearing on the matter the hearing generally shall be conducted consistent with procedures set forth in sec_6330 d e and g sec_6320 at the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 following the hearing the appeals_office must make a determination whether the lien filing was appropriate and is required to consider whether the secretary has met the requirements of applicable law and administrative procedure the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns that the collection action be no more intrusive than necessary sec_6330 petitioners’ underlying tax_liability is not in dispute thus the court reviews the irs’ determination for abuse_of_discretion see 114_tc_604 114_tc_176 to establish an abuse_of_discretion the taxpayer must show that the decision complained of is arbitrary capricious or without sound basis in fact or law 129_tc_107 citing 112_tc_19 see keller v commissioner tcmemo_2006_166 affd 568_f3d_710 9th cir in reviewing for abuse_of_discretion we generally consider only the arguments issues and other matters that were raised at the cdp hearing or otherwise brought to the attention of the irs appeals_office giamelli v commissioner supra pincite 118_tc_488 petitioners assert that the settlement officer abused her discretion by not releasing the lien and not considering an installment_agreement and that the appeals_office abused its discretion by determining that the filing of the federal_tax_lien was appropriate before during and after the conference on date the settlement officer informed petitioners that they needed to submit a completed and signed federal_income_tax return for among other items for her to consider collection alternatives and whether to release the recorded lien at trial petitioner testified that petitioners had not filed their federal_income_tax return because the office building fire in destroyed their business records and that they were going to different banks vendors and credit card companies to determine the deductions to report on their and federal_income_tax returns at the date conference the settlement officer suggested that petitioners use the income figures from the irs tax transcript records to complete a tax_return and then file an amended_return once they were able to compute the appropriate deductions petitioner stated at trial that we just chose not to do that because it would have resulted in a perjury to file a tax_return that was not true complete and accurate and that without having the figures to claim deductions the return would be incomplete and inaccurate lack of access to records does not constitute reasonable_cause for failing to timely file a tax_return 79_tc_298 taxpayers who do not have access to their records must nevertheless file their tax returns timely using the most accurate estimates available if necessary the taxpayer may file an amended_return once the records are available or when more accurate information is available id petitioners’ claim that returns based on estimates would be perjury has no merit perjury involves deliberately making material false or misleading statements while under oath petitioners did not have reasonable_cause for failing to file their tax_return further it was not an abuse_of_discretion for the settlement officer to suggest that petitioners file a tax_return so that a collection alternative and a release of the recorded federal_tax_lien could be considered in addition to failing to supply the settlement officer with a signed tax_return for petitioners did not submit the additional requested documentation including collection information statements forms 433-a and 433-b and a formal written request for penalty abatement the settlement officer warned petitioners that she could not consider their request for an installment_agreement without the requested documents it is not an abuse_of_discretion for an irs appeals_conferee to reject collection alternatives and sustain the proposed collection action on the basis of the taxpayer’s failure to submit requested financial information 124_tc_69 see cavazos v commissioner tcmemo_2008_257 accordingly the settlement officer did not abuse her discretion by not considering an installment_agreement in sum nothing in the record justifies a conclusion that the settlement officer abused her discretion and petitioners have not shown that the irs appeals office’s determination to sustain the filing of the tax_lien was arbitrary capricious or without sound basis in fact or law see giamelli v commissioner supra pincite in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
